Each of the petitioners, Marvin Sanders, Eugene Russell, Albert Knight and Monroe Sitton, were charged in LeFlore county with the crime of rape in the first degree. At their preliminary examination each was held to the district court without bond. An information was filed against each of them in the district court of LeFlore county on April 20, 1943, and they are now confined in the county jail of LeFlore county.
Application was made to the district court of LeFlore county on April 20, 1943, for bail, and the writ was granted and the defendants were each admitted to bail in the sum of $10,000.
Each of the above-named defendants has filed his application in this court for a writ of habeas corpus, *Page 70 
stating that he is unable to make the bail in the sum of $10,000, as designated by the order of the district judge of LeFlore county, and praying for an order reducing the same. Each petitioner alleges that he is a minor and the son of a tenant farmer who owns no property of any description, and that his father is a poor man and all of his friends and neighbors are persons of limited means.
These petitions were heard by agreement of the parties in this court on April 30, 1943, at which time the cases were consolidated by agreement, as the same facts apply to each defendant.
It is unnecessary to give a detailed statement of the testimony presented at the hearing before this court. A complete transcript of the testimony taken at the preliminary examination was introduced, and oral testimony was also heard by the court.
The evidence revealed that by reason of conditions existing in LeFlore county a term of criminal court would probably not be held in that county before October, 1943; and it further appeared that elements of second degree rape appeared from the record presented, and by reason of these facts this court on the date indicated above granted the writ of each of the defendants, and ordered them released from the county jail of LeFlore county upon the giving of bail by each in the sum of $2,500 to be approved by the court clerk of LeFlore county.
In keeping with this order, the writ is hereby granted to each of the above named defendants, in compliance with the order as above stated.
JONES, P. J., and DOYLE, J., concur. *Page 71